EXAMINER'S AMENDMENT  
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with 
Paul Vellano on February 2, 2021.  The application has been amended as follows: 
 Regarding claim1, A driver cab for an industrial truck comprising: a driver canopy supported by four pillars, wherein two of the four pillars are configured as entry way pillars and two of the four pillars are configured as end wall pillars; a side wall extending between each of the entry way pillars and the end wall pillars; an end wall extending between the end wall pillars; and a boarding area extending between the entry way pillars, wherein each of the end wall pillars comprises a tubular profile and at least one of the entry way pillars comprises a corner profile which comprises two limbs arranged at an angle with respect to one another, and wherein at least one of the entry way pillars defines a viewing aperture.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose   or render obvious the entry way pillars defines a viewing aperture 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013.  The examiner can normally be reached on 6:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PINEL E ROMAIN/Primary Examiner, Art Unit 3612